DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18, line 3, “as a first and second nacelles tilt” should read –as a first and second nacelle tilt--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 each recite the limitation "the fan" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanigan (US 7147182 B1), in view of Kuhn (US 20110024555 A1) and Ishikawa (US 20080169375 A1).
For claim 1, Flanigan discloses a winged electrically-powered vertical take-off and landing aircraft (Figs. 1-7), comprising:
a cockpit (at front of fuselage 10) having a longitudinal axis (runs left-right in Fig. 1);
at least two wings (12, on each side of fuselage), each wing extending each along an axis from the cockpit symmetrically with respect to said longitudinal axis of the cockpit (Fig. 5, the front view shows that the wings extend from the central longitudinal axis symmetrically on each side),
at least one electrical (Figs. 10-11, propellers are electrical as they are provided with computer control) propeller unit (14) arranged on each of the at least two wings (12), each of the at least one propeller unit comprising a motor (engine 24) and a propeller (blades 16) linked to an arbor (central portion of 14) of the electrical motor so as to rotate about an axis of rotation (center of rotor 14);
at least one of (a) each propeller (16) and (b) each of said propeller (16) and/or at least part of the wings being tiltable in a vertical plane (Figs. 1 to 4 shows tilting motion) containing the propeller's axis of rotation with respect to the axis of the wing (rotor unit 14 and propeller rotate relative to wing) on which the propeller or the at least part of the wing is arranged; and
Col 5, lines 18-41; Figs. 10-11),
wherein the aircraft further comprises an air-blowing steering system arranged at a tail (Fig. 7, 36, 26) of the aircraft to blow air in a downward (lower pitch reaction jet 26), and upward (upper pitch reaction jet 26) direction for at least one of stabilized hover, pitch steering (pitch reaction jets 26), and yaw steering of the aircraft, 
but fails to disclose that the motors are powered primarily by electrical power, with each of said propeller unit being electrically connected to a primary electrical energy source disposed in said cockpit; and also fails to disclose that the air-blowing steering system blows air in left and right directions.
However, Kuhn teaches a winged electrically-powered vertical take-off and landing aircraft (Figs. 4-5), comprising at least one rotatable electrical propeller unit (Fig. 5 shows rotation) comprising an electrical motor (electric motors 114) and propeller (rotor 105), with each of said propeller unit being electrically connected to a primary electrical energy source disposed in said cockpit (Para 0011, “In some embodiments, the electrical energy store can comprise a rechargeable battery. It is also contemplated that the battery could be repositioned to adjust the center of gravity of the aircraft”; Figs. 6-7 shows that this positioning of the battery includes space in the cockpit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Flanigan by having the aircraft motors be powered by electrical power with the energy source located in the cockpit as disclosed by Kuhn. One of ordinary skill in the art would have been motivated to make this modification to provide electrical power for redundancy, sound concerns, or energy availability reasons; and to locate the energy source in the cockpit for center of gravity purposes.
Additionally, Ishikawa teaches a winged electrically-powered vertical take-off and landing aircraft (Figs. 1A-10), comprising at least one rotatable electrical propeller unit (102a1-102a4) Para. 0180, “electrical generator 234a1 which are activated as an electric generator or electric motor”; Figs. 2A-2B) and propeller (214a1), and an air-blowing steering system (Fig. 4A-4C, 106a3) arranged at a tail (106a3 at tail) of the aircraft to blow air in a downward (71a3b), upward (up71a3a), and left (71a3d) right (71a3c) direction.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Flanigan as modified by having the air blowing steering system at the tail also blow air to the left and right as disclosed by Ishikawa. One of ordinary skill in the art would have been motivated to make this modification to provide steering in a left right direction for yaw control of the aircraft.
For claim 2, Flanigan as modified discloses the aircraft of claim 1, wherein the air-blowing steering system comprises a fan (Fig. 7, fanjet “engines 24 provide compressed gas for operation… of the pitch reaction jets 26”, Col 6, lines 13-15).
For claim 3, Flanigan as modified discloses the aircraft of claim 2, wherein the air-blowing steering system comprises an air projection turret (Fig. 4, air turret 26 projects rearward from aircraft body) arranged with respect to the fan to direct an air stream projected by the fan (Fig. 7, jets 26 are arranged with respect to fans 24 to direct air).
For claim 4, Flanigan as modified discloses the aircraft of claim 3, wherein the air projection turret is electrically adjustable to steer the aircraft (Col 6, lines 54-56, “Computer 51 will also control main pitch valve 36 that provides gas for variable amounts of thrust at either of two pitch reaction jets 26”).
For claim 5, Flanigan as modified discloses the aircraft of claim 1, wherein the air-blowing steering system comprises an air turbine disposed in line with the fan in an air conveying funnel arranged in the aircraft (Fig. 7, 24 is a fanjet engine, also known as a turbofan, which comprises a turbine and fan inline).
For claim 6, Flanigan as modified discloses the aircraft according to claim 1, wherein the fan is a turbo-fan (Fig. 7, fanjet, or turbofan).
For claim 7, Flanigan as modified discloses the aircraft of claim 1, wherein the air-blowing steering system comprises a pressurized air tank (Fig. 7, manifold 40 stores and distributes compressed, pressurized gas).
For claim 8, Flanigan as modified discloses the aircraft of claim 7, wherein the air-blowing steering system comprises an air projection turret (Fig. 4, air turret 26 projects rearward from aircraft body) arranged with respect to a pressurized air outlet of the tank to direct a pressurized air stream projected (Fig. 7, manifold 40 directs compressed air to jets 26).
For claim 9, Flanigan as modified discloses the aircraft of claim 8, wherein the air projection turret is electrically adjustable to steer the aircraft (Col 6, lines 54-56, “Computer 51 will also control main pitch valve 36 that provides gas for variable amounts of thrust at either of two pitch reaction jets 26”).
For claim 10, Flanigan as modified discloses the aircraft of claim 1, wherein the primary electrical energy source comprises a first rechargeable battery (Kuhn, Fig. 1B, rechargeable battery 120B; Para 0040) having at least 1 kW/kg power density and at least 150 W-h/kg usable energy density (Fig. 3, mass energy density and mass power density specs).
For claim 11, Flanigan as modified discloses the aircraft of claim 10, wherein the primary electrical energy source is repositionable within the cockpit of the aircraft for adjusting the center of gravity thereof (Kuhn, Para 0040, “It is also contemplated that battery 120B could be repositionable within the aircraft, possibly to provide adjustment for the aircraft's center of gravity”; Figs. 6 and 7 shows that those positions may be within the cockpit).
For claim 12, Flanigan as modified discloses the aircraft of any of claim 1, but fails to disclose the aircraft further comprising at least one secondary electrical energy source configured to generate 
	However, Kuhn teaches an aircraft further comprising at least one secondary electrical energy source (Fig. 1B, sustainer 122B, and part of split batteries 120B) configured to generate sufficient electricity to perform at least one of (a) powering the electric motors of the propeller units and (b) at least partially recharging the primary electrical energy source (Para 0040, “Sustainer 122B represents a source of additional electric power capable of driving one or more of motors 114. In additional sustainer 122B can electrically coupled to batteries 120B”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Flanigan as modified by having at least one secondary electrical energy source configured to generate sufficient electricity to perform at least one of (a) powering the electric motors of the propeller units and (b) at least partially recharging the primary electrical energy source as disclosed by Kuhn. One of ordinary skill in the art would have been motivated to make this modification to provide electrical power for redundancy, sound concerns, or energy availability reasons.
For claim 13, Flanigan as modified discloses the aircraft of claim 12, wherein the at least one secondary energy source is one of a second rechargeable battery having a usable energy density of at least 200 W-h/kg (Kuhn, Fig. 3, up to 400 W-h/kg), a second rechargeable battery and a fuel driven electric generator that sequentially supply power, where the second rechargeable battery has a usable energy density of at least 200 W-h/kg (Kuhn, Fig. 3, up to 400 W-h/kg), and a fuel driven engine with a generator (Kuhn, Fig. 1B, “Sustainer (Engine / Generator, Electric Fuel Cell, or Electric Semi-Cell) 122B”; Fig. 3, performance parameters).
For claim 14, Flanigan as modified discloses the aircraft of claim 12, but fails to disclose wherein the at least one secondary energy source comprises a second rechargeable battery having a usable 
However, Kuhn teaches an aircraft wherein the at least one secondary energy source comprises a second rechargeable battery having a usable energy density of at least 200 W-h/kg (Para 0064, all-battery embodiment, “using 400 W-hrs/kg usable batteries”), such that the aircraft is configured to fly at least 200 nautical miles (Table 5, “where X is 200”) at a cruise speed of up to 165 knots (Table 5, “and Y is 165 knots”) and at an altitude of at least 4,000 feet (Para 0064, “at 18 kft altitude”) using only the second rechargeable battery (Para 0064, “all battery embodiment”, only a second battery as listed in Fig. 3 is needed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Flanigan as modified by having the at least one secondary energy source comprise a second rechargeable battery having a usable energy density of at least 200 W-h/kg, such that the aircraft is configured to fly at least 200 nautical miles at a cruise speed of up to 165 knots and at an altitude of at least 4,000 feet using only the second rechargeable battery as disclosed by Kuhn. One of ordinary skill in the art would have been motivated to make this modification since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 15, Flanigan as modified discloses the aircraft of claim 12, but fails to disclose wherein the at least one secondary energy source comprises a second rechargeable battery and a fuel driven electric generator that sequentially supply power, wherein the second rechargeable battery has a usable energy density of at least 200 W-h/kg, such that the aircraft is configured to fly at least 50 nautical miles at a cruise speed of 165 knots and at an altitude of at least 4,000 feet using only the second 
However, Kuhn teaches an aircraft wherein the at least one secondary energy source comprises a second rechargeable battery and a fuel driven electric generator (Para 0041, “sustainer 122B can also comprise combinations of various additional electrical power sources”) that sequentially supply power (Fig. 1B; Para 0065, “heavy hybrid”), wherein the second rechargeable battery has a usable energy density of at least 200 W-h/kg (Para 0065, “200 W-hr/kg usable batteries”), such that the aircraft is configured to fly at least 50 nautical miles (Para 0065, “50 nm”) at a cruise speed of 165 knots (Para 0065, “165 kt”) and at an altitude of at least 4,000 feet (Para 0065, “6,000 ft altitude”) using only the second rechargeable battery (Para 0065, “battery-only range”), and at least 650 nautical miles (Para 0065, “720 nm”) at a cruise speed of up to 210 knots (Para 0065, “210 kts”) and at an altitude of up to 18,000 feet (Para 0065, “18 kft altitude”) using the fuel driven electric generator (Para 0065, “on its sustainer energy power source”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Flanigan as modified by having the at least one secondary energy source comprise a second rechargeable battery and a fuel driven electric generator that sequentially supply power, wherein the second rechargeable battery has a usable energy density of at least 200 W-h/kg, such that the aircraft is configured to fly at least 50 nautical miles at a cruise speed of 165 knots and at an altitude of at least 4,000 feet using only the second rechargeable battery, and at least 650 nautical miles at a cruise speed of up to 210 knots and at an altitude of up to 18,000 feet using the fuel driven electric generator as disclosed by Kuhn. One of ordinary skill in the art would have been motivated to make this modification since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 16, Flanigan as modified discloses the aircraft of claim 12, but fails to disclose wherein the at least one secondary energy source comprises a fuel driven engine with a generator, such that the aircraft is configured to fly up to 1,200 nautical miles at a cruise speed of up to 300 knots and at an altitude of up to 37,000 feet using only the fuel driven engine with the generator.
However, Kuhn teaches an aircraft wherein the at least one secondary energy source comprises a fuel driven engine with a generator (Para 0041, “sustainer 122B can include a fuel driven combustion engine powering an electric generator”), such that the aircraft is configured to fly up to 1,200 nautical miles (Para 0065, “720 nm” is within claimed range of 0 to 1200 nm) at a cruise speed of up to 300 knots (Para 0065, “210 kts”) and at an altitude of up to 37,000 feet (Para 0065, “18 kft altitude”) using only the fuel driven engine with the generator (Para 0065, “on its sustainer energy power source”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Flanigan as modified by having the at least one secondary energy source comprise a fuel driven engine with a generator, such that the aircraft is configured to fly up to 1,200 nautical miles at a cruise speed of up to 300 knots and at an altitude of up to 37,000 feet using only the fuel driven engine with the generator as disclosed by Kuhn. One of ordinary skill in the art would have been motivated to make this modification since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 17, Flanigan as modified discloses the aircraft of claim 12, wherein the primary electrical energy source is configured to be recharged from the at least one secondary energy source (Kuhn, Fig. 1B; Para 0040, “120B can comprise a rechargeable battery that can be recharged from sustainer power source 122B”).
For claim 18, Flanigan as modified discloses the aircraft of claim 12, wherein the at least one secondary energy source is further configured to retain a preferred orientation relative to gravity as a Kuhn, Para 0084, “VTOL aircraft where a sustainer energy source retains a preferred orientation relative to a fuselage of the aircraft as the rotors of the aircraft tilt”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642